


110 HRES 156 IH: Honoring and thanking John Thomas Caulfield

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 156
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Moran of Virginia
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Honoring and thanking John Thomas Caulfield
		  for a life-long professional commitment to public service and for his years of
		  dedicated service on behalf of the United States Capitol Police, the Capitol
		  Police Board, and the Congress.
	
	
		Whereas John Thomas Caulfield, a native of Buffalo, New
			 York, was appointed as the United States Capitol Police General Counsel on May
			 16, 1985;
		Whereas prior to this federal service, Mr. Caulfield
			 served as Counsel at the Small Business Administration and the United States
			 Railway Association;
		Whereas Mr. Caulfield also contributed to the public
			 interest at the local level in Buffalo as a teacher, coach, and youth
			 recreation and sports supervisor and in community development;
		Whereas Mr. Caulfield, throughout his career, has
			 distinguished himself through countless commendations and recognitions for
			 legal professionalism and acumen;
		Whereas his unmatched breadth of legal expertise in
			 complex constitutional issues, litigation defense, the legislative process and
			 corporate governance issues has rendered him uniquely capable of providing
			 invaluable legal advice to the United States Capitol Police, the Capitol Police
			 Board, and the Congress;
		Whereas Mr. Caulfield, through his legendary work ethic
			 and dedication throughout his federal legal career of thirty years,
			 particularly his service as the General Counsel to the Capitol Police Board and
			 the United States Capitol Police for nearly 22 years as the chief legal advisor
			 to those entities, has distinguished himself as a truly devoted public servant;
			 and
		Whereas Mr. Caulfield has always considered public service
			 to be an honor and a privilege among the highest of callings: Now, therefore,
			 be it
		
	
		That the House of Representatives honors
			 and extends its sincere appreciation to John Thomas Caulfield and his family
			 for a life-long professional commitment to public service and for his years of
			 dedicated service on behalf of the United States Capitol Police, the Capitol
			 Police Board, and the Congress.
		
